Citation Nr: 0033107	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-06 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from September 1990 to July 1991.  
She also had inactive service totaling approximately 4 years 
and 7 months.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board notes that the veteran originally requested a 
personal hearing in her January 1997 notice of disagreement.  
In her subsequent April 1999 substantive appeal, she 
requested a hearing before a member of the Board.  In 
September 1999, she clarified that she requested an RO 
hearing only.  Thereafter, the veteran attended a conference 
with her representative and the Decision Review Officer in 
December 1999, which was held in lieu of a hearing.     


FINDINGS OF FACT

1.  The evidence clearly and unmistakably demonstrates that 
the veteran was diagnosed as having diabetes mellitus prior 
to her entry into active duty service; therefore, diabetes 
mellitus existed prior to service.   

2.  There is no competent medical evidence that establishes 
an increase in severity of the veteran's diabetes mellitus 
during active duty service; therefore, the claim is not 
plausible.    


CONCLUSION OF LAW

Diabetes mellitus was not aggravated by wartime service.  
38 U.S.C.A. §§ 1110, 1111, 5107(b) (H.R. 4864, Veterans 
Claims Assistance Act of 2000); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Temporary or intermittent flare-ups of symptoms during 
service are not sufficient to be considered aggravation 
absent worsening of the underlying disorder.  Jensen v. 
Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  
  
In this case, the evidence clearly and unmistakably shows 
that the veteran was diagnosed as having insulin-dependent 
diabetes mellitus in November 1988, after her enlistment in 
the Air Force Reserves but prior to her entry to active duty 
in September 1990.  Therefore, diabetes mellitus existed 
prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Accordingly, service connection may be established for 
diabetes mellitus only if the disease increased in disability 
during active duty and such increase was no due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

However, the Board finds no medical evidence of record 
showing that the veteran's underlying diabetic condition 
increased in severity during active duty service.  The Board 
acknowledges that service medical records reflect medical 
visits for complaints of fatigue, headache, and vaginal 
infections.  The records show that the veteran had varying 
glucose levels.  However, this evidence alone does not 
demonstrate that the underlying diabetes increased in 
severity.  A medical opinion is required to make that 
determination.  As indicated above, there is no such medical 
opinion of record.  In fact, in an April 1992 statement, 
Denise H. Ross, M.D., the veteran's private physician, stated 
that the veteran has no had any complications of her diabetes 
except for several gynecologic infections through the years.  
Dr. Ross offered no suggestion that the diabetic condition 
itself had worsened during the veteran's period of service or 
at any time.  

Likewise, following a April 1997 VA medical examination, the 
examiner commented that the veteran was in excellent health, 
and that her diabetes was uncomplicated.  No eye pathology 
related to diabetes mellitus was noted, liver function was 
good, and she had fair to good blood sugar regulation.  In 
conclusion, the evidence does not show that there was an 
increase in the underlying pathology associated with diabetes 
mellitus during the appellant's period of service.  Service 
connection is not in order.  

The veteran generally asserts that she experienced additional 
problems with her diabetes in service.  However, service 
medical records do not support this contention.  Furthermore, 
the Board emphasizes that there is no evidence to suggest 
that the veteran is a trained medical professional.  
Therefore, as a lay person, she is not competent to offer an 
opinion on a matter that requires medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Board emphasizes that in March and August 2000, the RO 
attempted to obtain records of treatment reported by the 
veteran at the Philadelphia VA medical center during her 
period of active duty in 1991.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).  An August 
2000 statement from that facility indicated that a thorough 
search for records from the dates in question revealed no 
records other than those associated with the veteran's April 
1997 VA examination.   



ORDER

Service connection for diabetes mellitus is denied.   



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

